Citation Nr: 1617244	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  07-03 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.

In June 2011, the Board denied the Veteran's claim seeking entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2011, the Court granted a joint motion of the parties, and vacated the Board's decision and remanded the case to the Board.

In August 2012 and again in March 2014, the Board remanded this matter for further development and consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  


REMAND

Regrettably, remand is again required to fulfill development requirements prior to the Board's adjudication of the claim.  

Subsequent to the most recent supplemental statement of the case (SSOC) in July 2015, the Veteran was afforded VA examinations in April 2016 pertinent to the appealed claim for TDIU.  Therefore, remand is necessary so that the originating agency can consider this evidence and prepare an SSOC.  See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c) (2015).

Moreover, since the April 2016 VA psychiatric examination indicates that the Veteran's service-connected psychiatric disability is productive of total social and industrial impairment, the originating agency should adjudicate the issue of entitlement to a higher schedular rating for the service-connected psychiatric disability before the Board decides the issue on appeal.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  Undertake any indicated development and then adjudicate the issue of entitlement to a higher rating for the service-connected psychiatric disability and inform the Veteran of his appellate rights with respect to the determination.

2.  Then, if it has not been rendered moot, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




